                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-02275-STV

FRAC SHACK INC.,

      Plaintiff,

v.

FUEL AUTOMATION STATION, LLC, and
ATLAS OIL COMPANY,

     Defendants.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

      This matter is before the Court on Plaintiff’s Partial Motion for Summary Judgment

of Infringement (the “Motion”) [#118]. The parties have consented to proceed before the

undersigned United States Magistrate Judge for all proceedings, including entry of a final

judgment. [##20, 34] This Court has carefully considered the Motion and related briefing,

the entire case file, and the applicable case law, and has determined that oral argument

would not materially assist in the disposition of the instant Motion. For the following

reasons, the Court DENIES the Motion.

I.    BACKGROUND

      According to the Amended Complaint, 1 Frac Shack, Inc. (“Frac Shack”) “provides

modular solutions for fuel delivery that reduce significantly the health, safety and


1The Court draws factual allegations from Plaintiff’s separate statements of facts, to
which Defendant has responded. [##125-1, 127-1] The Court also cites to the Amended
Complaint to provide additional context for the instant Motion.
environmental risks associated with fueling operations during hydraulic fracturing.” [#30

at ¶ 10] Frac Shack is the owner of United States Patent No. 9,346,662 (the “‘662

Patent”), which was issued on May 24, 2016. [Id. at ¶ 9] The Preamble describes the

‘662 Patent as “[a] fuel delivery system for fuel delivery to multiple pieces of equipment

at a work site.” [#1-1 at 10] The Summary of the ‘662 Patent states that “[a] fuel delivery

system and method is presented for reducing the likelihood that a fuel tank of equipment

at a well site during fracturing of a well will run out of fuel.” [Id. at 7]

       Frac Shack alleges that Defendant Atlas Oil Company (“Atlas”) has been using

modular solutions for refueling during hydraulic fracturing operations in the United States.

[#30 at ¶ 12] Frac Shack alleges that one of these solutions, the Atlas Fuel Automation

Station (“FAS”), infringes Claims 1-4 and 7-12 of the ‘662 Patent. [Id. at ¶¶ 12-13]

Defendant Fuel Automation Station, LLC (“Fuel Automation”) leases the Atlas FAS to

Atlas. [Id. at ¶ 12]

       In three prior Orders, this Court construed certain terms of the ‘662 Patent. [##92,

99, 124] At issue in the instant Motion is Claim One of the ‘662 Patent. Claim One claims

as follows:

       A fuel delivery system for fuel delivery to multiple pieces of equipment at a
       work site, comprising:

       a fuel source comprising one or more manifolds, the one or more manifolds
       being connectable to a fuel supply;

       each manifold of the one or more manifolds having multiple fuel outlets,
       each fuel outlet of the multiple fuel outlets having a hose connection;

       plural hoses, each hose having a first end and a second end and being
       connected at the first end of the hose to a corresponding one of the multiple
       fuel outlets having a fuel delivery connection at the second end of the hose
       for securing the second end of the hose to a corresponding one of the
       multiple pieces of equipment to which fuel is to be delivered;

                                                 2
      an electrically operable valve responsive to electronic control signals on
      each fuel outlet;

      a sensor associated with each combination of fuel outlet, hose and fuel
      delivery connection, each sensor being configured to detect a low fuel
      condition associated with each of the multiple pieces of equipment to which
      fuel is to be delivered;

      a controller responsive to signals supplied from each sensor through
      respective communication channels, the controller being configured to
      provide control signals to open and close the respective electrically
      operable valves; and

      in which the controller is responsive to the detection of the low fuel
      condition, to display an indication of the low fuel condition or to open at least
      one of the electrically operable valves for each of the multiple pieces of
      equipment that is associated with the low fuel condition.

[#1-1 at 10-11]

      Of relevance to the instant Motion are two components of the FAS. The first is the

manifold and the area surrounding the manifold. Depicted below is a photograph and

visual schematic of the area around the FAS manifold, as submitted by Frac Shack:




                                             3
[#125-1 at 4] Atlas generally does not dispute the schematic, though it does dispute the

labeling below the schematic. [Id.] Of relevance to the instant dispute, Atlas maintains

that label 13, identified by Frac Shack as the “fuel outlet” is not a “fuel outlet” within the

meaning of Claim One. [Id.]

       The second relevant component of the FAS is the interplay between the FAS’s

sensor and its controller. The FAS sensor transmits signals representative of the fuel

level in a tank to the controller as a current that ranges from 4mA to 20mA. [#127-1 at 8]

The FAS controller receives the representative signal, translates the value to inches of

fuel in the tank, and provides a blue bar as a visual indicator of the sensor reading. [Id.]

The controller compares the signal from the sensor to a fuel level pre-programmed into

the controller. [Id. at 9] If the signal from the sensor indicates that the fuel level is below

the threshold pre-programmed into the controller, the controller sends a signal to open

the appropriate valve to allow fuel to flow to the tank with low fuel. [Id.]

II.    STANDARD OF REVIEW

       In construing patent claims, courts are guided by the precedent of the Federal

Circuit. See SunTiger, Inc. v. Sci. Research Funding Grp., 189 F.3d 1327, 1333 (Fed.

Cir. 1999). A patent infringement claim involves a two-step analysis. First, the Court

“must determine as a matter of law the correct scope and meaning of a disputed claim

term.” CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1365 (Fed. Cir. 2002). Here,

the Court construed the disputed claim terms in a series of previous orders. [##92, 99,

124]

       At step two, the properly construed patent claims are compared to the accused

product. CCS Fitness, Inc., 288 F.3d at 1365. This second step is the infringement



                                              4
determination, and it is a question of fact. Wright Med. Tech., Inc. v. Osteonics Corp.,

122 F.3d 1440, 1443 (Fed. Cir. 1997). “To prove infringement, the patentee must show

that the accused device meets each claim limitation, either literally or under the doctrine

of equivalents.” Playtex Prods., Inc. v. Procter & Gamble Co., 400 F.3d 901, 906 (Fed.

Cir. 2005). In its Motion, Frac Shack has only argued for literal infringement.

       “Literal infringement requires that each and every claim limitation be present in the

accused product.” Abraxis Bioscience, Inc. v. Mayne Pharma (USA) Inc., 467 F.3d 1370,

1378 (Fed. Cir. 2006).     Any deviation from the claim precludes a finding of literal

infringement. Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316, 1330 (Fed.

Cir. 2001).   “Thus, a literal infringement issue is properly decided upon summary

judgment when no genuine issue of material fact exists, in particular, when no reasonable

jury could find that every limitation recited in the properly construed claim either is or is

not found in the accused device.” Bai v. L & L Wings, Inc., 160 F.3d 1350, 1353 (Fed.

Cir. 1998); see also TechSearch, LLC v. Intel Corp., 286 F.3d 1360, 1369 (Fed. Cir. 2002)

(“Summary judgment is appropriate when it is apparent that only one conclusion as to

infringement could be reached by a reasonable jury.”).

III.   ANALYSIS

       The parties dispute whether two limitations in Claim One are found in the FAS.

First, the parties dispute whether the locations where the FAS hoses connect meet the

definition of “fuel outlets” as defined in Claim One. [#118 at 9-18; #125 at 11-20; 127 at

2-6] Second, the parties dispute whether the FAS’s sensor meets the definition of sensor

set forth in Claim One. [#118 at 18-22; #125 at 20-23; #127 at 8-10] The Court concludes




                                             5
that this second dispute, at a minimum, precludes summary judgment in favor of Frac

Shack.

       As relevant here, Claim One provides: “each sensor being configured to detect a

low fuel condition associated with each of the multiple pieces of equipment to which fuel

is to be delivered.” [#1-1 at 11] Claim One further states that the “controller is responsive

to the detection of the low fuel condition, to display an indication of the low fuel condition

or to open at least one of the electrically operable valves for each of the multiple pieces

of equipment that is associated with the low fuel condition.”          [Id.]   During claims

construction, the Court construed several of the terms within Claim One. The Court

construed “controller” to mean “equipment configured to receive signals indicative of the

fuel level in a fuel tank and in response, send control signals to allow fuel to flow to the

fuel tank when its level is low and to stop the flow of fuel when its level is high.” [#92 at

14] The Court construed “low fuel condition” to mean “a state in which the fuel level is

empty or nearly empty.”      [Id. at 12]    Finally, the Court construed “detect” to mean

“determine the existence of.” [Id. at 10]

       Once “controller,” “low fuel condition,” and “detect” are defined in the foregoing

manner, the first phrase above reads as follows: “each sensor being configured to

determine the existence of a state in which the fuel level is empty or nearly empty

associated with each of the multiple pieces of equipment to which fuel is to be delivered.”

The second phrase above reads to define controller as follows: “the equipment configured

to receive signals indicative of the fuel level in a fuel tank and in response, send control

signals to allow fuel to flow to the fuel tank when its level is low and to stop the flow of

fuel when its level is high is responsive to the determin[ation] [of] the existence of a state



                                              6
in which the fuel level is empty or nearly empty, to display an indication of the state in

which the fuel level is empty or nearly empty or to open at least one of the electrically

operable valves for each of the multiple pieces of equipment that is associated with a

state in which the fuel level is empty or nearly empty.”

       Defendant’s expert, Dr. Michael Webber, testified that the determination of a low

fuel condition is the determination of a binary condition, i.e., whether the low fuel condition

exists or does not exist. [#125 at 21; #125-2 at ¶ 133] Dr. Webber further testified that

the FAS sensors do not detect a binary condition, but rather make continuous analog

measurements, and communicate those measurements to the controller. [#125 at 21-22;

#125-2 at ¶¶ 134, 136] The controller then makes the binary determination as to whether

the low fuel condition exists, according to Dr. Webber. [#125-2 at ¶ 136] In contrast,

Plaintiff’s expert Randy Tolman testified that the FAS sensor, rather than the controller,

determines the existence of a low fuel condition. [#127 at 9; #127-2 at 127:6-129:10] In

short, there is a genuine issue of material fact as to whether the FAS sensor meets the

definition of sensor as set forth in Claim One, and therefore meets the ‘662 patent’s

claims. 2

            As a result, the Court cannot conclude that every limitation recited in Claim One

is found in the FAS, as is necessary for a finding of literal infringement. Accordingly, the

Motion is DENIED.




2 At the Final Pretrial Conference on April 15, 2019, the Court suggested to the parties
that the issues raised by Plaintiff’s Motion may be better suited to resolution in the claims
construction context, and offered the opportunity to re-open claims construction briefing.
The parties did not accept this offer, however, and the Court is now constrained by the
diverging interpretations of the fuel outlet configuration and the nature of the FAS sensor’s
detection, and must deny summary judgment to Plaintiff.
                                               7
IV.   CONCLUSION

      For the foregoing reasons, Frac Shack’s Partial Motion for Summary Judgment of

Infringement [#118] is DENIED.



DATED: April 16, 2019                        BY THE COURT:

                                             s/Scott T. Varholak
                                             United States Magistrate Judge




                                         8
